Citation Nr: 0418052	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  00-22 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left shoulder 
bursitis.

2.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
partly from an October 1999 RO decision which denied service 
connection for arthritis of the knees, and partly from a 
March 2000 RO decision which found that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for bursitis of the left 
shoulder.  In July 2002, the veteran appeared at a hearing 
before the RO.  In February 2003, the Board issued a decision 
which found that new and material evidence had been 
submitted, and reopened the claim for service connection for 
left shoulder bursitis.  In May 2003, the Board developed 
additional evidence regarding both issues.  In November 2003, 
the case was remanded to the RO for initial review of the 
additional evidence obtained as a result of the Board's 
development.

The Board notes that the veteran is service-connected for 
several disabilities, for which he is in receipt of a rating 
of total disability based on individual unemployability 
(TDIU).


FINDINGS OF FACT

1.  Left shoulder bursitis during service was acute and 
transitory and resolved without residual disability, and 
there is no current medical diagnosis of left shoulder 
bursitis.  Left shoulder arthritis began many years after 
service and was not caused by any incident of service.

2.  Knee problems during service were acute and transitory 
and resolved without residual disability.  Arthritis of the 
knees began many years after service and was not caused by 
any incident of service.


CONCLUSIONS OF LAW

1.  A left shoulder disability claimed as bursitis was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Arthritis of the knees was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Navy from December 
1964 to December 1968.  His service medical records show a 
complaint of left shoulder pain in January 1966.  In July 
1966 he complained of soreness in his left shoulder which 
radiated down his arm.  It was indicated that there was no 
limitation of range of motion, but pain occurred on abduction 
of the arm at 45 degrees.  An impression of bursitis of the 
shoulder was indicated.  In January 1967 he reported problems 
with his knee.  He said his knee had been aching recently 
after playing football.  Examination revealed a loose lateral 
collateral ligament in the left knee.  Records from January 
1968 show that his leg was injured when someone fell on it 
during a game of football.  He reported pain above the knee 
and the ankle of his right foot.  The impression was pulled 
muscles.  His December 1968 separation examination is 
negative for any indication of chronic left shoulder bursitis 
or arthritis of the knees.

In June 1977, the veteran was given a VA general medical 
examination.  There was no mention of any condition 
associated with his knees.  It was noted that he had never 
had any problems with his left shoulder, and examination of 
the shoulder was within normal limits.  X-rays taken of both 
shoulders showed no significant bony or soft tissue 
abnormalities identified on either side.

In a rating decision dated in July 1977, the RO denied 
service connection for left shoulder bursitis.  The veteran 
did not appeal this decision.

VA outpatient treatment records dated in November 1978 show 
the veteran complained of problems with his left knee.  He 
said his left knee felt locked at times and he had to walk 
along with it held straight.  On examination, the left knee 
was stable and had no increased fluid and had a full range of 
motion, but he did have a mild patella crepitus on flexion 
and extension.  It was noted that in full extension the 
patella displaced laterally to some degree so he probably had 
an unstable patella of the left knee.

VA medical records dated in July 1987 show the veteran with 
complaints of pain and aching in his shoulders.  X-rays taken 
at this time showed no evidence of fracture or dislocation in 
the shoulders.  Records from August 1987 continue to show 
complaints of painful shoulders.

VA medical records dated in September 1987 show the veteran 
with complaints of swelling and tenderness in his right knee.  
He reported that the knee was difficult to bend.

Private medical records dated in 1991 show that the veteran 
had an automobile accident in January 1991.  In July 1991, he 
reported soreness in his left knee region. McMurray test was 
positive regarding the knee and was consistent with a medial 
meniscus tear within the knee.  He reported a snapping 
sensation within the knee, and had persistent pain when 
walking.  An arthrogram performed on the knee revealed a 
cartilage tear.  It was indicated that surgery was needed.  

VA outpatient treatment records dated in 1998 show the 
veteran indicating that his knees and shoulder were very 
painful in May 1998.  He requested a shot in both his knees 
and his shoulder to assist in pain control.  Records from 
September 1998 show complaints of aching shoulders with some 
relief having been provided from steroid injections.  
Bursitis was assessed.  In October 1998, he reported that his 
left shoulder was better than what it had been following 
injections a few weeks previously.  X-rays of both knees at 
this time showed marked narrowing of the medial compartments.

In April 1999, X-rays of the knees showed a total loss of 
hyaline cartilage and medial joint compartments bilaterally.  
There were osteoarthritic proliferative changes of the 
condyles and plateaus.  The impression was severe 
osteoarthritis.  This was again noted in June 1999.

In June 1999, the veteran filed his claim for service 
connection for a bilateral knee condition.

VA outpatient treatment records from September 1999 show the 
veteran being seen with complaints of left shoulder pain and 
bilateral knee pain.  He indicated that his left shoulder was 
his major problem.  He said he had been wrestling with his 
son 10 days previously, and afterwards had difficulty lifting 
his arm.  He had not improved spontaneously and still 
indicated pain and weakness in his left shoulder.  He 
reported that his knees were terrible and said that he had to 
stop after walking three blocks because of knee pain.  
Examination of his left shoulder showed a nearly full passive 
range of motion but with a markedly painful arc at about 90 
to 110 degrees of abduction.  In internal rotation he could 
only reach his back pocket.  There was no atrophy or 
deformity and only minimal tenderness.  Radiographs of the 
left shoulder showed arthrosis of the acromioclavicular joint 
but no fractures.  The acromiohumeral space was well-
preserved.  The impression was probable rotator cuff 
tendonitis with subacromial bursitis.  Injections were given 
which provided substantial relief of pain.

In December 1999, the veteran filed his application to reopen 
his claim for service connection for left shoulder bursitis.

In July 2002, the veteran testified at a hearing at the RO.  
Regarding his knees, he stated that during service he was 
aboard ship and had to do a lot of heavy loading on underway 
replenishments.  He said he remembered going to sick bay to 
have his knee examined and treated, but was unable to 
remember whether it was his right or left knee.  He said he 
was also treated for some football injuries to his knee while 
he was stationed in Guam, but was unable to remember which 
knee it was.  He said that currently he was unable to stand 
for long periods of time or walk very far because of his 
knees.  He said he had pain in his knees when he was walking 
and had to change directions, and also had difficulty with 
his knees when he was lying down.  He said his knees popped 
if he bent over, and he had been told that the cartilage was 
almost gone in his knees.  He testified that he was first 
diagnosed with osteoarthritis of the knees approximately 10 
years previously.  He stated that his lifting injury to his 
knees probably occurred in 1965 aboard the U.S.S. Enterprise, 
and his football injury to his knees probably occurred in 
late 1966 or early 1967 when he was stationed at the Naval 
Air Station on Guam.  Regarding his left shoulder, he said 
that he had been treated during service for this in 
approximately 1965 and was diagnosed with bursitis of the 
left shoulder.  He said that after he left the military the 
condition was first treated with pain medications and anti-
inflammatories, but later had progressed to where he had to 
be treated with cortisone injections.  He indicated that he 
was first treated for his left shoulder after service in 1978 
or 1979, and had not sustained any injury to the shoulder 
after his discharge.  

In July 2003, the veteran was given a VA joints examination.  
He reported bilateral knee problems throughout his military 
service, and said that he had sustained minor football 
injuries.  The examiner noted that service medical records 
showed pulled muscles of the leg in January 1968, with pain 
above the knee and right ankle, and also showed an ache in 
the knee after playing football, with a diagnosis of a loose 
lateral collateral ligament.  He also reported that he had 
injured his left shoulder in the military, and had 
experienced increasing shoulder pain for many years.  The 
examiner noted that service medical records from July 1966 
showed soreness in the left shoulder radiating down to his 
arm with a diagnosis of bursitis being made.  The veteran 
stated that walking or sitting for a long time exacerbated 
his knee pain and any activites above his left shoulder were 
impossible to do and exacerbated his left shoulder pain.  He 
said water exercises helped his shoulder problems, but only 
during the time he was actually in the water.  Physical 
examinations of the left shoulder and knees were performed.  
X-rays of the left shoulder revealed acromioclavicular 
degenerative joint disease.  Examination of the knees 
revealed tricompartmental moderately severe degenerative 
joint disease bilaterally.  The examiner opined that the 
veteran's knee arthritis was more likely than not a direct 
result of his obesity.  It was noted that many studies showed 
the knee joint to be especially susceptible to degenerative 
joint disease with obesity being the major contributory risk 
factor.  It was indicated that the "loose lateral collateral 
ligament" and "pulled muscles" shown in service could not 
be considered risk factors for degenerative joint disease in 
light of obesity being such a prominent risk factor in the 
present case.  It was noted that the degenerative 
acromioclavicular joint changes (radiographically and 
symptomatically) had not been clearly attributed to obesity, 
but there had been studies which showed that range of motion 
of the elbow and shoulder joints were related to diabetes 
mellitus and obesity.  The examiner opined that it was 
unlikely that the veteran's left shoulder bursitis would 
develop into acromioclavicular joint arthritis.  It was noted 
that the left shoulder injury from the service medical 
records (diagnosed as bursitis) could not clearly be 
construed as degenerative joint disease of the 
acromioclavicular joint, which appeared to be the veteran's 
current problem.  

II.  Analysis

The file shows that through correspondence, the rating 
decisions, the statements of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection.  Relevant medical records have been obtained and 
a VA examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

1.  Left shoulder bursitis

Service medical records show a couple of isolated complaints 
of left shoulder pain during service, with an impression of 
left shoulder bursitis being indicated in July 1966.  The 
veteran's separation examination is negative for any 
indication of a chronic left shoulder disability.  He was 
released from active duty in December 1968.  Post-service 
medical records show no indication of a left shoulder 
condition at a 1977 VA examination.  The first indication of 
a left shoulder problem after service is in 1987, nearly 20 
years after service.  Subsequent medical records show left 
shoulder difficulties, with bursitis being assessed in 1998 
and 1999. The veteran's most recent VA examination, in 2003, 
showed acromioclavicular joint arthritis of the left 
shoulder, but did not find bursitis.  One requirement for 
service connection is competent medical evidence of the 
existence of the claimed condition.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  The 2003 examiner failed to find bursitis, 
and indicated that the current left shoulder condition, 
degenerative joint disease of the acromioclavicular joint, 
was unlikely to have developed from bursitis.  

The weight of the credible evidence establishes that the 
episode of left shoulder bursitis during service was acute 
and transitory and resolved without residual disability, and 
there is no current medical diagnosis of left shoulder 
bursitis which could be subject to service connection.  
Moreover, current left shoulder arthritis began many years 
after service and was not caused by any incident of service.  
A left shoulder disability claimed as bursitis was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection 
for left shoulder bursitis, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



2.  Arthritis of the knees

Service medical records show findings of a loose lateral 
collateral ligament in the left knee following aching in the 
knee and pulled muscles of the right leg following a football 
injury during service.  The separation examination is 
negative for any showing of bilateral knee arthritis during 
service, and such condition is also not shown within the year 
following service.  Post-service medical records show no 
mention of any condition associated with the knees in a 1977 
VA examination, and no indications of any knee problems are 
seen in the post-service medical records until 1978, 10 years 
after service.  Subsequent medical records show knee 
problems, with osteoarthritis of the knees first being 
indicated in X-rays dated in 1999.  At the veteran's 2003 VA 
examination, bilateral knee degenerative joint disease 
(arthritis) was found.  The examiner opined that such 
condition was more likely than not a direct result of the 
veteran's obesity, and was not related to the loose lateral 
collateral ligament and pulled muscles shown in service.  
There is no other competent medical evidence regarding a 
relationship between current bilateral knee arthritis and 
military service.  

The weight of the credible evidence establishes that isolated 
knee problems in service were acute and transitory and 
resolved without residual disability.  Arthritis of the knees 
began many years after service and was not caused by any 
incident of service.  The Board concludes that arthritis of 
the knees was not incurred in or aggravated by service.  As 
the preponderence of the evidence is against the claim for 
service connection for arthritis of the knees, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 









ORDER

Service connection for left shoulder bursitis is denied.

Service connection for arthritis of the knees is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



